Citation Nr: 1530659	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-16 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure and to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for kidney failure, to include as due to herbicide exposure and to include as secondary to PTSD.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for congestive heart failure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.  He died in April 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

After the Veteran's death in April 2009, the appellant requested, through her claim for Dependency and Indemnity Compensation (DIC) benefits, that she be substituted for the Veteran in her capacity as the Veteran's surviving spouse.  38 U.S.C.A. § 5121A (West 2014) (a surviving spouse may be substituted in place of a Veteran who has died on or after October 10, 2008).  The Board may proceed to adjudicate this claim on this basis because the RO found the appellant to be the proper substitute in June 2015.

The Board notes that 38 U.S.C.A. § 5121A provides that a substitute may raise new theories of entitlement in support of the claim or claims she brings.  Here, after properly substituting, the appellant stated that the Veteran was in Vietnam and died of heart disease and should be service connected for his disabilities, suggesting that she wanted to pursue a claim for service connection for ischemic heart disease.  However, at the time of his death, the Veteran only had a claim pending under 38 U.S.C.A. § 1151 based on VA treatment causing congestive heart failure.  There was no claim for service connection for a heart disability pending.  Unfortunately, a claim for service connection for ischemic heart disease under 38 U.S.C. §§ 1110 and 1131 is not considered to be a new theory of an 1151 claim.  See Anderson v. Principi, 18 Vet. App. 371 (2004).  Rather, it constitutes a new and wholly separate claim.  As such, the Board does not have jurisdiction to adjudicate a claim for service connection for ischemic heart disease, as doing so would be an impermissible expansion of the substituted 1151 claim and would constitute a new claim, rather than a new theory of entitlement.  


FINDINGS OF FACT

1.  While the Veteran had congestive heart failure, such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such treatment, and was not an event not reasonably foreseeable.

2.  The evidence does not establish that the Veteran's bladder cancer was the result of his presumed exposure to herbicides during his service in Vietnam or was otherwise etiologically related to his service and it also fails to show that the bladder cancer was either caused or aggravated by his service-connected PTSD.  

3.  The evidence does not establish that the Veteran's  kidney failure was due to his presumed exposure to herbicides during his service in Vietnam or was otherwise etiologically related to his service and it also fails to show that the kidney failure was either caused or aggravated by his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability manifested by congestive heart failure contracted as a result of VA medical treatment rendered have not been met.  38 U.S.C.A. §§ 1110, 1151, 5121, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 3.1000 (2014).

2.  Criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).

3.  Criteria for service connection for kidney failure have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in May 2009.  Additionally, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA and private treatment records have been obtained.  

Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but she declined.

VA opinions were also obtained with regard to the § 1151 claim for congestive heart failure (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

While a VA medical opinion was not provided with regard to the issues of service connection for bladder cancer and kidney failure, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Appellant's own assertion, that the Veteran's herbicide exposure caused his bladder cancer or kidney failure, or that his PTSD caused or aggravated such.  As such, her conclusory lay statements are insufficient to trigger VA's duty to obtain a medical opinion.  See Waters, 601 F.3d 1274.  The Board acknowledges that 38 U.S.C.A. § 5103A(a) usually applies in cases in which the Veteran has passed away; however, because the appellant is substituting for the Veteran in this case, the Board concludes that 38 U.S.C. § 5103A(d) is the controlling statutory provision.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 

Entitlement to Compensation Under 38 U.S.C.A. § 1151 for Congestive Heart Failure.

The Veteran filed a claim for entitlement to 38 U.S.C.A. § 1151 benefits in June 2008, asserting that his heart condition was caused by the Roseburg, Oregon VAMC failing to treat him in a timely manner.  Specifically he wrote that he showed up for appointments on four occasions when his doctor was not available.  He believed that if the doctor had treated him on theses occasions, he would not have developed congestive heart failure.  In April 2009, the Veteran passed away and his widow filed a claim to continue his appeal/substitute in May 2009.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such disability or death need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in  38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the instant case, the evidence of record shows that the Veteran received treatment at the Roseburg VAMC from 2002 to 2008.  The evidence indicates that the Veteran was diagnosed with congestive heart failure in 2006, previously having been treated for mild hypertension with medication.  

In June 2008, the Veteran asserted that he had tried to see his VA doctor at least four times, having gone in for appointments, but the doctor was not available.  He contended that the failure of his VA doctor to be present, leading to the cancellation of appointments led to a lack of necessary medical treatment and resulted in his development of congestive heart failure.  The appellant continues to assert this contention.  It is noted that the Veteran did not specifically identify the appointments that were reportedly cancelled.  The Veteran was contacted in August 2008 and asked for the time frame for the cancelled appointments, to which he stated that he was talking about 2-3 years previous to the present.

The medical evidence of record includes a list of appointments that the Veteran attended at the Roseburg VAMC, including a notation that several appointments were cancelled by the clinic.  Looking to this list of appointments from February 2002 to Sept 2008, more than 60 appointments were canceled, some by the Veteran and the vast majority by the clinic.  However, it is noted that a number of the appointments were cancelled and rescheduled.  It is also noted that this list does not support the contention that four consecutive appointments were missed with the Veteran's primary care provider.  Indeed, the Veteran's response in August 2008 also does not seem to support the assertion that four consecutive appointments were missed.

The Veteran was diagnosed with his heart condition in 2006.  Shortly before his death, the Veteran underwent a VA examination in March 2009 for his congestive heart failure.  The examiner noted the list of cancelled appointments by the Roseburg VAMC, but stated that because he did not know "when the four events occurred in which the Veteran arrived at the clinic but his attending physician did not, [he could] not know the relationship between those and when the Veteran was diagnosed with congestive heart failure."  The examiner further noted that the Veteran was certainly at risk for congestive heart failure, considering all the diagnoses he was suffering from, and that the cancelled appointments "may in fact have contributed to either the development of his congestive heart failure or the severity of it."  However, "may" in the context of a medical opinion is the same as "may not" and therefore is considered to be too equivocal to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In September 2013 another VA opinion was issued, clarifying the previous speculative opinion.  The examiner reviewed the Veteran's medical records, and opined that, while she was unable to see exactly which appointments were cancelled by the hospital, she could make the determination based on the list of appointments that the Veteran had that he was seen regularly at the VAMC.  The examiner asserted that even if the Veteran's appointments had been cancelled just prior to his diagnosis of congestive heart failure, he had the option of attending the VA urgent care/emergency room, which is open 24 hours a day and 7 days a week.  The examiner acknowledged the Veteran and the appellant's assertions that his congestive heart failure was caused by these missed appointments, but also pointed out that in his January 2008 treatment record it was noted that "[congestive heart failure was] most likely secondary to chronic renal failure with volume overload."  The examiner expanded on this statement by citing a study showing that congestive heart failure is found in about one out of four cases of kidney disease, and noting that the Veteran suffered from kidney disease.  The examiner concluded by stating that there was no evidence of record indicating that the cancellation of specific appointments resulted in the development or aggravation of the Veteran's chronic congestive heart failure.  

Based on the September 2013 examiner's thorough medical opinion an abundant and seemingly credible evidence of record, the Board finds that the Veteran more than likely did not incur congestive heart failure as a result of his lack of treatment at the Roseburg VAMC.  

While the evidence demonstrates that the Veteran had appointments cancelled by the VAMC, the weight of the evidence is against the finding that these cancellations resulted in the development of congestive heart failure.  While the Veteran and the appellant have asserted that these cancellations ultimately resulted in the Veteran's death, neither the Veteran nor the appellant are competent to provide a nexus, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran could have reported what his doctor allegedly told him.  However, in such cases, the Board is within its province to weigh that testimony and to weigh the evidence of record.  Additionally, when evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one piece of evidence over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Looking at the opinions of record, the Board finds the 2013 VA examiner's opinion that the evidence of record did not indicate that the Veteran's congestive heart failure was related to his cancelled appointments, and was instead the result of his chronic kidney disease, to be highly probative.  Ultimately, it is the best supported opinion as it explained why it was likely that the Veteran's congestive heart failure resulted from the conditions he had irrespective of any missed appointment.  The 2009 VA opinion, as noted was equivocal in nature, and the examiner even noted that he lacked the specific knowledge of which appointments were missed, which is a point that the Board believes is highly critical to an assessment of whether the lack of treatment was responsible for the onset of congestive heart failure.

To the extent that the 2013 VA examiner's opinion tends to contradict the Veteran's and appellant's assertions, the Board affords greater weight to the examiner's statements as they are provided by a medical professional with the requisite training necessary to address such a question.

To the extent that the appellant and Veteran have asserted that the Veteran's condition including congestive heart failure was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such treatment, or was an event not reasonably foreseeable, they are not competent to make such medical determinations.  Also, the Board would find such opinions to be outweighed by the evidence discussed above against such assertions, including the September 2013 opinion of the VA examiner that the Veteran had access to a 24 hour VA urgent care facility.

The Board is deeply appreciative of the Veteran's courageous service and regrets his untimely passing.  Unfortunately, the weight of the evidence simply does not support the conclusion that the VA care was careless or negligent, etc., or that the failure to see the Veteran on several occasions caused, or even contributed to causing the Veteran's congestive heart failure.

Accordingly, compensation under 38 U.S.C. § 1151 for congestive heart failure is denied.  

Entitlement to Service Connection for Bladder Cancer and Kidney Failure to Include as Due to Herbicide Exposure, and to Include as Secondary to PTSD

The Board notes that because the issues of service connection for bladder cancer and kidney failure to include as due to herbicide exposure and secondary to PTSD involve the application of the same law, the Board will address them together.  

The Veteran filed claims for service connection for the above issues in December 2007 and was denied in May 2008.  He filed a notice of disagreement to this rating decision in May 2008.  The appellant filed claims to entitlement to these benefits as a substitute in May 2009, after the Veteran's death.  The Board notes that an October 2009 rating decision found that the deceased Veteran was not eligible for VA benefits for service connection for kidney failure or bladder cancer, each as to include as due to herbicide exposure, and to include as secondary to PTSD, and the appellant's subsequent filing of a VA Form 21-534, Application for DIC, Death Pension and Accrued Benefits by Surviving Spouse or Child (Application) in May 2009.  The deceased passed away in April 2009, before the issuance of the October 2009 rating decision and, per the June 2015 RO determination, the appellant is substituted on his behalf in the appeal of the above mentioned claims.  

Pertinent law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), and are generally presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

The Board notes that the Veteran's Form DD-214 indicates that he served in the country of Vietnam and he is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  However, bladder cancer and kidney failure are not diseases that are presumptively associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  Nevertheless, a the appellant may still establish that either condition was the result of either the Veteran's military service or a service connected disability.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis).

The medical evidence of record indicates that the Veteran was diagnosed with bladder cancer and kidney failure prior to his death.  Therefore, the Veteran has diagnosed disabilities and satisfies the first element of Shedden.  

To this end, it is noted that the appellant noted in May 2012 that the Veteran's death certificate listed carcinoma of unknown primary, and she stated that the Veteran might have had prostate cancer that would make it Agent Orange related.  The Board reviewed the private treatment records from Mercy Medical Center were consistently concluded that the Veteran had metastatic bladder cancer.  Additionally, a record from March 27, 2009 noted that the Veteran did not have prostate carcinoma.  As such, the Board concludes that the evidence supports a finding that the Veteran had bladder cancer.

Further, the Board concedes that the Veteran had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  However, despite the Veteran's exposure to Agent Orange, it is the third element of Shedden upon which the appellant's claims fail.  That is, the evidence does not show that the Veteran's bladder cancer or kidney failure was the result of his military service to include any exposures therein.

The Board notes that neither the Veteran, nor the appellant, has submitted any medical opinion even suggesting that the Veteran's bladder cancer or kidney failure was the result of his presumed herbicide exposure.  The appellant has asserted in numerous statements that it was Agent Orange specifically which caused the Veteran's cancer and kidney disease.  Although these disabilities are not considered presumptive diseases under § 3.309(e), the Veteran asserted in his June 2008 statement that bladder and prostate cancer are related, and that prostate cancer is considered a presumptive disease under Agent Orange.  The Board notes that the neither the Veteran, nor the appellant, has been shown to possess the medical training or expertise to link a disease which onset decades after the Veteran's military service with in-service exposures.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, there exists no opinion from a medical professional on the matter.  In summary, competent evidence does not link either bladder cancer or kidney failure to the Veteran's military service on a direct basis.  As such, direct service connection is not warranted.  

With respect to whether the appellant is entitled to service connection for the Veteran's disabilities through secondary means, the Board notes that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Board notes that in the Veteran's original December 2007 claim, he asserted that his bladder cancer and kidney failure were secondary to his service-connected PTSD.  

As noted above, with respect to element (1), current disability, the competent medical evidence of record indicates that the Veteran had diagnoses of bladder cancer and kidney failure.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran was service-connected for PTSD.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's bladder cancer or kidney failure was due to or aggravated by his PTSD.  The Board notes that the Veteran did not provided a medical opinion relating his diagnoses to his service connected PTSD, and the appellant has also not provided such.  

The Board notes that the Veteran and appellant have asserted that his bladder cancer and kidney failure were secondary to his service connected PTSD, and that they, as lay people, are competent to testify in regard to the onset and continuity of symptomatology of his disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bladder cancer and kidney failure service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and appellant's own opinions are not sufficient to satisfy the requisite nexus requirement.
 
Generally, when a Veteran or appellant contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  Unfortunately, in this case, competent evidence has not been presented to link the Veteran's bladder cancer and kidney failure to his military service.  Thus, service connection on a secondary basis is denied.  


ORDER

Compensation under 38 U.S.C. § 1151 for congestive heart failure is denied.

Service connection for bladder cancer, to include as due to herbicide exposure and to include as secondary to PTSD is denied.  

Service connection for kidney failure, to include as due to herbicide exposure and to include as secondary to PTSD is denied.  


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


